Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 22 June 2022.  In virtue of this communication, claims 1-37 are currently presented in the instant application.  In response to the restriction requirement on 29 April 2022, presently, claims 1-5 and 14-25 have been cancelled, and claims 26-37 have been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-12, 26-32, 34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (Publication No.: US 2019/0300135 A1, herein known as Troy) in view of Yim (Publication No.: US 2009/0317069 A1, herein known as Yim).
With respect to claim 6, Troy discloses an underwater system for a digital image capturing device (DICD) including first and second lenses, the underwater system facilitating use in underwater environments and comprising: 
a housing portion configured to receive the DICD, the housing portion including (Figs. 3A-3B, housing 3): 
	a pedestal section (pedestal 38; [0061]); 
	a first dome supported by the pedestal section;	a second dome supported by the pedestal section (optically transparent enclosure 46, seen best in Fig. 3B, is formed by two flanged hemispheres, with the flanges forming the attachment ring 48; [0060]); and 
a base configured to removably receive the DICD, the base being located vertically below the pedestal section (stand 45; [0060]).
Troy does not disclose a system wherein the housing comprises an external actuator configured in correspondence with a button included on the DICD such that operation of the external actuator causes operation of the button, the external actuator extending into the pedestal section (while a command from a remote computer to start taking images through cord 36 can be configured to “correspond with a button”, namely, the shutter button by sending a direct image capture command, in light of the specification this interpretation will not be focused on).
Yim teaches using configurable actuator mechanisms to contact buttons on the camera, such as shutter actuator assembly/mechanism 22 (Fig. 4; [0040]), so that a user can actuate the buttons of a DICD inside a waterproof casing that has two portions locked together.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Troy by adding additional actuation mechanisms as taught by Yim to allow direct actuation of the camera for a user that is under the water with the camera, in addition to the remote actuation.
Alternatively, it would have been obvious to make the casing of Yim hemispherical as opposed to cylindrical as taught by Troy as a known waterproof casing configuration that still results in two halves being linked together for watertight sealing and no obstruction of the view from the camera on the inside.
It should also be noted that while the specifics of the camera’s optical systems are not defined, both references are designed for general cameras which would be obvious to include ones with two lenses in the main optical path as it would be exceedingly obvious to one of ordinary skill in the art that cameras containing multiple lenses, for zoom, focus, image stabilizing, or obtaining telephoto or wide-angle images, could be used in either system.  There is no requirement in the claim that the two lenses of the DICD cannot be co-axial in the same optical system.

With respect to claim 7, the combination of Troy and Yim seems to suggest a system wherein the underwater system is reconfigurable between an open configuration, in which the DICD is insertable into and removable from the underwater system, and a closed configuration, in which the underwater system defines a watertight internal cavity (optically transparent enclosure 46, seen best in Fig. 3B, is formed by two flanged hemispheres, with the flanges forming the attachment ring 48; [0060]).
While it appears that the two enclosures would be able to be opened and removed, Yim further teaches having the two linking case enclosures alternate between an opened and closed state with a locking mechanism (unreferenced, “one end of the rear housing 14 may be attached with the hinge 18 connecting to the front housing 12, while the other end of the rear housing 14 may be attached with a lock mechanism”; [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by incorporating the hinged locking means on the enclosure as taught by Yim to allow the DICD to be easily removed and inserted into the system, for instance, for repairs or data recovery).

With respect to claim 8, the combination of Troy and Yim further discloses a system further comprising a locking member configured for movement between a locked position, in which the locking member maintains the underwater system in the closed configuration, and an unlocked position, in which the locking member allows for movement of the underwater system between the closed configuration and the open configuration (see rejection of claim 7 for the locking mechanism of the combination).

With respect to claim 9, the combination of Troy and Yim further discloses a system wherein the external actuator is located outside of fields-of-view defined by the first and second lenses so as not to interfere with image capture (while the combination is not seen, it would be obvious to one of ordinary skill in the art for this to be the case, as the external actuators are located along the tops and sides of the camera body where the buttons, such as the power and shutter buttons, are typically located, and not in the optical path, which would not have a button arranged in for an actuator to be oriented towards).

With respect to claim 10, the combination of Troy and Yim further discloses a system wherein the external actuator is located vertically beneath the first dome and the second dome (the entire system of the combination is located below the topmost portion of the dome as seen in the figures of Troy).

With respect to claim 11, the combination of Troy and Yim further discloses a system wherein the first dome and the second dome are each generally hemispherical in configuration (two hemispheres, Troy [0060]).

With respect to claim 12 the combination of Troy and Yim further discloses a system wherein the housing portion is configured such that first dome and the second dome are aligned along an axis extending in generally parallel relation to optical axes defined by the first and second lenses (see Troy Fig. 3A/B; the domes are aligned hemispheres).

With respect to claim 26, Troy discloses an underwater system for a digital image capturing device (DICD) including first and second lenses, the underwater system facilitating use in underwater environments and comprising: 
a housing portion including (Figs. 3A-3B, housing 3): 
	a pedestal section (pedestal 38; [0061]); and 
	domes integrally formed with the pedestal section and collectively defining a cavity configured to receive the DICD (optically transparent enclosure 46, seen best in Fig. 3B, is formed by two flanged hemispheres, with the flanges forming the attachment ring 48; [0060]).
Troy does not disclose a system comprising an external actuator configured in correspondence with a button included on the DICD such that operation of the external actuator causes operation of the button, the external actuator extending into the housing portion at a location outside of fields-of-view defined by the first and second lenses so as not to interfere with image capture (while a command from a remote computer to start taking images through cord 36 can be configured to “correspond with a button”, namely, the shutter button by sending a direct image capture command, in light of the specification this interpretation will not be focused on).
Yim teaches using configurable actuator mechanisms to contact buttons on the camera, such as shutter actuator assembly/mechanism 22, which are located outside the fields-of-view defined by the camera lenses (Fig. 4; [0040]), so that a user can actuate the buttons of a DICD inside a waterproof casing that has two portions locked together.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Troy by adding additional actuation mechanisms as taught by Yim to allow direct actuation of the camera for a user that is under the water with the camera, in addition to the remote actuation.
Alternatively, it would have been obvious to make the casing of Yim hemispherical as opposed to cylindrical as taught by Troy as a known waterproof casing configuration that still results in two halves being linked together for watertight sealing and no obstruction of the view from the camera on the inside.
It should also be noted that while the specifics of the camera’s optical systems are not defined, both references are designed for general cameras which would be obvious to include ones with two lenses in the main optical path as it would be exceedingly obvious to one of ordinary skill in the art that cameras containing multiple lenses, for zoom, focus, image stabilizing, or obtaining telephoto or wide-angle images, could be used in either system.  There is no requirement in the claim that the two lenses of the DICD cannot be co-axial in the same optical system.

With respect to claim 27, the combination of Troy and Yim further discloses a system wherein the housing portion is reconfigurable between an open configuration, in which the DICD is insertable into the underwater system, and a closed configuration, in which the housing portion defines a watertight environment for the DICD (optically transparent enclosure 46, seen best in Fig. 3B, is formed by two flanged hemispheres, with the flanges forming the attachment ring 48; [0060]).
While it appears that the two enclosures would be able to be opened and removed, Yim further teaches having the two linking case enclosures alternate between an opened and closed state with a locking mechanism (unreferenced, “one end of the rear housing 14 may be attached with the hinge 18 connecting to the front housing 12, while the other end of the rear housing 14 may be attached with a lock mechanism”; [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by incorporating the hinged locking means on the enclosure as taught by Yim to allow the DICD to be easily removed and inserted into the system, for instance, for repairs or data recovery).

With respect to claim 28, the combination of Troy and Yim further discloses a system wherein the domes extend radially outward from the pedestal section along optical axes defined by the first and second lenses (see Troy Fig. 3A/B; the domes are aligned hemispheres).

With respect to claim 29, the combination of Troy and Yim further discloses a system wherein the domes are laterally aligned (see Troy Fig. 3A/B; the domes are aligned hemispheres).

With respect to claim 30, the combination of Troy and Yim further discloses a system wherein the domes are configured such that a reference axis extending between centerpoints of the domes is oriented in generally parallel relation to the optical axes defined by the first and second lenses (see Troy Fig. 3A/B; the domes are aligned hemispheres).

With respect to claim 31, the combination of Troy and Yim further discloses a system further including a mount configured to facilitate connection of the underwater system to an accessory (Troy embodiment with floating platform 59, the mount; Fig. 8, with connection points to accessory propellers 68).

With respect to claim 32, the combination of Troy and Yim further discloses a system wherein the mount extends vertically from the housing portion such that the external actuator is located between the domes and the mount (the external actuators of the combination are located between the uppermost potion of the domes and the floating platform below; Troy Fig. 8).

With respect to claim 34, Troy discloses an underwater system for a digital image capturing device (DICD) including first and second lenses, the underwater system facilitating use in underwater environments and comprising (Figs. 3A-3B, housing 3): 
a pedestal section (pedestal 38; [0061]); 
first and second domes supported by the pedestal section (pedestal 38; [0061]), wherein the underwater system is reconfigurable between an open configuration, in which the DICD is insertable into the underwater system, and a closed configuration, in which the underwater system defines a watertight cavity for the DICD (optically transparent enclosure 46, seen best in Fig. 3B, is formed by two flanged hemispheres, with the flanges forming the attachment ring 48; [0060]).
Troy does not disclose a system an external actuator configured in correspondence with a button included on the DICD such that operation of the external actuator causes operation of the button, the external actuator extending into the pedestal section; and a mount configured to facilitate connection of the underwater system to an accessory, the mount located vertically below the external actuator such that the external actuator is located between the mount and the first and second domes (while a command from a remote computer to start taking images through cord 36 can be configured to “correspond with a button”, namely, the shutter button by sending a direct image capture command, in light of the specification this interpretation will not be focused on).
Yim teaches using configurable actuator mechanisms to contact buttons on the camera, such as shutter actuator assembly/mechanism 22, which are located outside the fields-of-view defined by the camera lenses (Fig. 4; [0040]), so that a user can actuate the buttons of a DICD inside a waterproof casing that has two portions locked together.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Troy by adding additional actuation mechanisms as taught by Yim to allow direct actuation of the camera for a user that is under the water with the camera, in addition to the remote actuation.  The combination would then meet the final limitation as the mount 45/59 of Troy would be located below the actuator and domes.
Alternatively, it would have been obvious to make the casing of Yim hemispherical as opposed to cylindrical as taught by Troy as a known waterproof casing configuration that still results in two halves being linked together for watertight sealing and no obstruction of the view from the camera on the inside.
It should also be noted that while the specifics of the camera’s optical systems are not defined, both references are designed for general cameras which would be obvious to include ones with two lenses in the main optical path as it would be exceedingly obvious to one of ordinary skill in the art that cameras containing multiple lenses, for zoom, focus, image stabilizing, or obtaining telephoto or wide-angle images, could be used in either system.  There is no requirement in the claim that the two lenses of the DICD cannot be co-axial in the same optical system.
While it appears that the two enclosures would be able to be opened and removed, Yim further teaches having the two linking case enclosures alternate between an opened and closed state with a locking mechanism (unreferenced, “one end of the rear housing 14 may be attached with the hinge 18 connecting to the front housing 12, while the other end of the rear housing 14 may be attached with a lock mechanism”; [0042]).
It would have also been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by incorporating the hinged locking means on the enclosure as taught by Yim to allow the DICD to be easily removed and inserted into the system, for instance, for repairs or data recovery).

With respect to claim 36, the combination of Troy and Yim further discloses a system wherein the first and second domes include an optically clear material (optically transparent enclosure 46 of Troy).

With respect to claim 37, the combination of Troy and Yim further discloses a system wherein the first and second domes extend radially outward from the pedestal section and are laterally aligned such that a reference axis extending between centerpoints of the first and second domes is oriented in generally parallel relation to optical axes defined by the first and second lenses (see Troy Fig. 3A/B; the domes are aligned hemispheres).


Claim(s) 13, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Troy and Yim as applied to claims 6, 32, and 34 above, and further in view of Coons (Patent No.: US 9,213,218 B1).
With respect to claim 13, the combination of Troy and Yim further discloses a system with a mounting pedestal and attached base (see rejections above).  Alternative embodiments of Troy show the base having attachment points for cables (Fig. 6) or thrusters (Fig. 8), and Yim further teaches a heel 30 and feet 28 for mounting.
The combination of Troy and Yim does not disclose a system wherein the underwater system includes a mount with a first finger and a second finger extending therefrom, the mount configured to facilitate connection of the underwater system to an accessory.
 Coons teaches a base mount below a waterproof casing that uses the two-finger mounting mechanism for attachment to a corresponding accessory (Figs. 1A,B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by utilizing the mounting mechanism of Coons to allow the underwater housing to be connected to an accessory such as the movable bases or thrusters seen in Troy while allowing panning and tilting of the device as enabled by Coons (something desired already in Troy as the camera itself has a pan/tilt mechanism 16).

With respect to claim 33, the combination of Troy and Yim does not disclose a system wherein the mount includes a first finger and a second finger.
Coons teaches a base mount below a waterproof casing that uses the two-finger mounting mechanism for attachment to a corresponding accessory (Figs. 1A,B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by utilizing the mounting mechanism of Coons to attach the propeller systems with pan/tilt capability as the mounting structure is not defined in Troy.

With respect to claim 35, the combination of Troy and Yim does not disclose a system wherein the mount includes a first finger and a second finger.
Coons teaches a base mount below a waterproof casing that uses the two-finger mounting mechanism for attachment to a corresponding accessory (Figs. 1A,B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the system of the combination of Troy and Yim by utilizing the mounting mechanism of Coons to attach the propeller systems with pan/tilt capability as the mounting structure is not defined in Troy.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng (Publication No.: US 2019/0215444 A1) discloses a waterproof shell for a camera.
Freeman (Publication No.: US 2017/0248835 A1) discloses a waterproof shell for a camera.
Smith et al. (Publication No.: US 2003/0128397 A1) discloses a waterproof shell.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/24/2022